COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF CONTINUING ABATEMENT

Appellate case name:      Watts Regulator Co. v. Texas Farmers Insurance Company as
                          Subrogee of Juan Perez

Appellate case number:    01-16-00668-CV

Trial court case number: 2015-37398

Trial court:              127th District Court of Harris County

        On November 8, 2016, this Court granted the parties’ request to abate this appeal until
February 2, 2017. On January 18, 2017, the parties filed a supplemental joint motion requesting
that we continue to abate the appeal until May 2, 2017. The motion for continuing abatement is
granted. The parties are ordered to provide this court with either a status update, a motion to
reinstate, or a motion to dismiss by no later than May 2, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                     Acting individually


Date: January 24, 2017